Citation Nr: 0614650	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  96-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active service from October 5, 1970 to 
November 25, 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in August 1995, which found that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a nervous disorder.  In July 
1998, the Board found new and material evidence had been 
submitted to reopen the claim, and remanded the issue of 
service connection for a nervous disorder for additional 
development.  That development has been accomplished, and the 
case has been returned to the Board.


FINDING OF FACT

The competent evidence is at least in equipoise regarding 
whether a current psychiatric disorder, variously diagnosed, 
to include schizophrenia/schizoaffective disorder, is the 
result of a disease or injury incurred in service.


CONCLUSION OF LAW

The veteran is entitled to service connection for the 
psychiatric disorder variously diagnosed, to include 
schizophrenia/schizoaffective disorder.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  As this claim is being decided favorably in full to 
the veteran, the Board need not discuss whether VA has 
satisfied its duties under the VCAA.  Any defect in this 
regard would constitute harmless error.  See 38 U.S.C.A. § 
7261(b)(2) (West 2002).  

II. Service connection

The veteran urges that his current psychiatric disorder is 
related to service.  He alleges that, during his short period 
of time in the marines, he was subjected to stress and abuse 
that triggered schizophrenia, first diagnosed in 1971, and 
his present psychiatric illness, including schizoaffective 
disorder.  He has explained that he was the object of 
ridicule by his superiors and peers in the platoon because he 
suffered from enuresis and nervousness.  Those conditions are 
documented in the record.  His treating psychiatric health 
care provider has opined, following a review of the record, 
that a current psychiatric condition is related to the short 
time in service.  The Board notes that the veteran's first 
hospitalization for schizophrenic type problems, in April 
1971, reflects that his parents brought him in for treatment 
following a three to four month period of time in which he 
demonstrated depression and suicidal gestures.  

The Board finds in the record sufficient evidence to put the 
claim into equipoise as to whether the current psychiatric 
disorder, schizoaffective disorder or schizophrenia, is 
related to service and thus, as set forth below, grants the 
claim.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

While service connection for certain chronic diseases, 
including psychoses, may be established in certain 
situations, based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service, the 
veteran is not eligible for this presumption because he did 
not meet the 90 day minimum service requirement built into 38 
U.S.C.A. § 1112 and 38 C.F.R. § 3.307.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin...such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102 (2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service medical records show that the veteran was treated for 
bedwetting and nervousness on October 28, 1970.  A urinalysis 
was within normal limits.  He was begun in an 'Enuresis 
Program.'  On November 20, 1970, the veteran was found 
physically qualified for separation.  He reported no change 
since an earlier examination.  He was separated for 
"Unsuitability."  There were no comments from the medical 
officer.  

Following service, the veteran was admitted to the Santa Rosa 
Medical Center with an admitting diagnosis of depressive 
reaction in April 1971.  The discharge summary reflects that 
he had presented by his parents because he was feeling 
nervous and depressed, with some suicidal gestures, 
particularly for the last three to four months.  The veteran 
reported that he had felt that way since the seventh or 
eighth grade.  The veteran reported no initiative, wanting to 
stay home and listen to music.  He was irritable and 
withdrawn.  He reported smoking pot on and off since the 
ninth grade.  The veteran was placed on multiple medications, 
including Librium, Quaalude, Thorazine, and Haldol, and also 
treated with electroshock therapy.  The diagnosis was 
schizophrenia, chronic undifferentiated type.  

Thereafter, the record is replete with reference to ongoing 
mental health problems, including substance abuse (reported 
as in remission for many years), major depression, bipolar, 
schizoaffective disorder, schizophrenia, post-traumatic 
stress disorder (PTSD), and others.  He has been declared 
disabled due to the Social Security Administration since 1988 
for recurrent major depression.  

Two medical opinions have been added to the record in 2005.  
These address the likelihood of whether any of the current 
psychiatric diagnoses are related to service.  One is an 
independent medical opinion (IME) obtained by the Board, the 
other is an opinion in response to the IME, obtained by the 
veteran.  The IME, dated in August 2005, was authored by 
psychiatrist Stanley P. Oakley, Jr., M.D., who reviewed the 
claims folder.  Dr. Oakley opined that the veteran's current 
psychiatric diagnoses include in pertinent part Axis I 
diagnoses of schizoaffective disorder, and mixed substance 
abuse, in remission, Axis IV diagnosis was chronic mental 
illness.  Dr. Oakley opined that the mixed substance abuse 
may have pre-existed service but did not worsen or increase 
in severity in service, and that the schizoaffective disorder 
did not arise until the hospitalization in April 1971.  He 
opined that a psychiatric disorder is not related to the 
veteran's brief period of service.  

In response to this opinion, the veteran submitted an updated 
statement from Sonja B. Montgomery, Ph.D., Mental Health 
Counselor and Intern Supervisor of the Heart Source Center 
for Counseling and Therapy, dated in December 2005.  Ms. 
Montgomery provided a detailed statement of the veteran's 
mental health condition in October 2005.  She noted that she 
had been treating the veteran since August 2005.  She 
explained that she had reviewed the veteran's private 
treatment records as well as his service medical records for 
this update.  She noted his current diagnoses which in her 
opinion included schizoaffective disorder, PTSD, generalized 
anxiety disorder, panic disorder with agoraphobia.  Ms. 
Montgomery noted the veteran's service experience as reported 
by him, as well as the hospitalization in 1971.  She noted 
the enuresis and nervousness were included in service medical 
records.  She explained that she agreed with the veteran's 
strongly held belief that his mental health was compromised 
in service.  She felt that the experiences in boot camp 
triggered the current mental health problems and potentially 
triggered his schizophrenic symptoms and depression in 1971.  
Thus, based upon her review of the service medical records, 
mental health records post service, clinical interviews and 
individual psychotherapy sessions, she opined it was at least 
as likely as not that the current psychiatric disorder was 
related to service.  

The veteran has had an ongoing diagnosis of schizoaffective 
disorder/schizophrenia since April 1971.  He also had 
diagnoses of substance abuse, in remission, and other mental 
problems, in addition to his current and longstanding 
diagnosis of schizoaffective disorder at different times in 
his health record.

It is significant to note that, in February 1998, the veteran 
offered testimony at a hearing held before the undersigned.  
The veteran testified that he was picked on and mistreated in 
service.  He started having problems such as inappropriate 
behavior and problems as a result of the abuse.  He had 
trouble after service and although he had had some previous 
problems, he felt these were mischaracterized and overblown 
in terms of significance.  His real problems began in 
service.  

In essence, Ms. Montgomery has opined that the veteran's 
manifestations of what was termed nervousness in 1970 were 
really the preliminary signs of the schizoaffective disorder 
he has today and for which he was treated in April 1971.  She 
offered detailed support for her theory, based on events in 
the veteran's record.  She observed that the veteran had 
trouble with functioning since service.  She noted that 
serious medications were administered in April 1971.  The 
Board finds it significant that the veteran was reportedly 
having problems for three to four months prior to that 
admission.  This would put the veteran's symptoms at almost 
the same time as his discharge from service.  

Thus, medical records both support and contradict the 
veteran's theory that his current psychiatric condition, 
variously but most repeatedly diagnosed as schizophrenia and 
schizoaffective disorder, are related to in service disease 
or injury.  There is competent medical evidence of a current 
disability.  There is competent medical evidence relating the 
disability to service.  This evidence is Ms. Montgomery's 
opinion.  There is contradictory evidence in the form of the 
2005 IME opinion.

The Board must assess the value of these two opinions.  In 
doing so, the Board notes that an opinion by a medical 
professional is not conclusive, and is not entitled to 
absolute deference.  The United States Court of Appeals for 
Veterans Claims (Court) has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  A mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

The Board has considered the veteran's statements made in 
written comments and personal sworn testimony to VA regarding 
the origin of his mental disorder, as well as those told to 
medical examiners by way of relating his own history.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1) (2005).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In Washington v. Nicholson, 19 Vet. 
App. 362 (2005), the Court emphasized the difference between 
a veteran offering testimony about factual matters of first-
hand knowledge of in-service symptomatology and treatment, as 
opposed to testimony about a medical diagnosis or etiology.  
The Court instructed that the credibility of the veteran 
affects the weight to be given to his testimony, in relation 
to other evidence of record.  Id. at 7.  

The veteran is competent to describe situations of perceived 
in-service ridicule and subsequent nervousness and 
bedwetting.  Hearing transcript, (T.) pages 3-5.  The Board 
recognizes that such reports are not contradicted by official 
records.  Indeed, service medical records corroborate that he 
was treated for bedwetting and placed in a special program 
for this problem.  To this extent, the veteran is credible.  
Id.  

The veteran testified that he did not have any psychiatric 
problems or treatment prior to service.  T. 5.  From 
approximately 1971, he has continued to require such 
treatment.  Pivotally, of record are numerous affirmative 
conclusions, reached by medical and lay experts, that his 
current symptoms are due to and entirely consistent with the 
reasonably substantiated in-service incidents.  These are 
consistent with Ms. Montgomery's assessment.  

Here, Ms. Montgomery cited to specific points in the 
veteran's history to support her conclusion that a current 
psychiatric disorder is causally related to service.  The IME 
opinion, though probative, is not as thoroughly supported, in 
the Board's estimation.  For instance, there was no 
explanation as to whether the nervous condition noted in 
service was an initial presentation of schizophrenia.  That 
is the crux of the veteran's argument.  Also, there was no 
comment on the report in April 1971 that the veteran had been 
manifesting symptoms for three to four months.  Ms. 
Montgomery's opinion is more probative than the IME because 
it is better supported as to these critical issues.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).

Additionally, although the IME concluded that the veteran's 
psychiatric disorder first manifested in April 1971, he went 
on to state that it was at least as likely as not that the 
condition was not related to in service disease or injury.  
This statement is unclear and may actually be construed as an 
opinion in favor of the claim when one considers that the 
April 1971 manifestations were reported to have been 
occurring for about four months.

The Board may adopt a particular medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence of record that appears to support a 
claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Thus, Ms. Montgomery's December 2005 opinion is 
accorded greater probative value.  The Board notes that the 
December 2005 opinion contains various psychiatric diagnoses 
under Axis I.  However classified, this specialist has 
related the events in service, including enuresis and 
nervousness to the post-service psychiatric disabilities.  
However, the Axis II diagnosis of borderline intellectual 
functioning and prior diagnoses of personality disorder are 
not disabilities for which service connection may be granted.  
See 38 C.F.R. § 3.303(c) (2005) (Congenital or developmental 
defects, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  In this case, the actual probative medical evidence 
is both for and against the claim.  Accordingly, service 
connection is thus warranted for a psychiatric disorder, 
variously diagnosed.  


ORDER

Service connection for a psychiatric disorder, including 
schizophrenia/schizoaffective disorder, is granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


